Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 1 of 28




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No. ____________


HAILEY DOUGLAS

               and

MORGAN JOHNSON

               Plaintiffs,

       v.

RH CHERRY CREEK, LLC d/b/a SONIC DRIVE-IN

               Defendant.


                             COMPLAINT AND JURY DEMAND


       Plaintiffs, Hailey Douglas (“Douglas”) and Morgan Johnson (“Johnson”) (together

“Plaintiffs”), by and through their attorneys, HKM Employment Attorneys, LLP, hereby file their

Complaint against Defendant, RH Cherry Creek, LLC d/b/a Sonic Drive-In (“Sonic” or

“Defendant”), and in support thereof state as follows:

                                PRELIMINARY STATEMENT

       1.      Plaintiffs bring this action for damages as a result of Defendant’s discrimination

against them on the basis of their sex and/or race. In retaliation for reporting the same, Defendant

adversely altered the terms and conditions of Plaintiffs’ employment and terminated Plaintiffs.

Plaintiffs bring claims against Defendant pursuant to Title VII of the Civil Rights Act of 1964, as



                                                 1
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 2 of 28




amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”); the Civil Rights Act of 1866, 42 U.S.C. § 1981

(“Section 1981”); and the Colorado Anti-Discrimination Act, C.R.S. § 24-34-401, et seq.

(“CADA”).

                                           PARTIES

       2.      Ms. Douglas is an individual who is a resident and domiciliary of Colorado. At all

times relevant to this Complaint, Douglas is and was a member of a protected class of individuals

recognized under 42 U.S.C. § 2000e-2(a)(1), which prohibits discrimination based on race and/or

sex (African American, female).

       3.      Ms. Johnson is an individual who is a resident and domiciliary of Missouri. At all

times relevant to this Complaint, Johnson is and was a member of a protected class of individuals

recognized under 42 U.S.C. § 2000e-2(a)(1), which prohibits discrimination based on race and/or

sex (African American, African American, Native American, Caucasian, and Puerto Rican,

female).

       4.      RH Cherry Creek, LLC d/b/a Sonic Drive-In is a limited liability company with a

principal office located at 10515 E. 40th Avenue, Suite 101, Denver, Colorado 80239. At all

relevant times, Defendant was an employer within the meaning of Title VII, Section 1981, and

CADA.

                                JURISDICTION AND VENUE

       5.      This Court has original jurisdiction over Plaintiffs’ federal claims pursuant to 28

U.S.C. §§ 1331 and 1343(a)(3), and (a)(4). The Court also has supplemental jurisdiction over

Plaintiffs’ state law claims under 28 U.S.C. § 1367, as such claims arise out of the same case or

controversy as Plaintiffs’ Title VII and Section 1981 claims.


                                                2
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 3 of 28




       6.      Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events or

omissions giving rise to this action occurred in Colorado.

               ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

       7.      Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       8.      Ms. Douglas filed her Charge of Discrimination, Number 541-2019-01458, with

the U.S. Equal Employment Opportunity Commission (“EEOC”), for race and sex discrimination

and retaliation on or about April 1, 2019, and filed an Amended Charge on or about April 4, 2019.

Ms. Douglas was issued a Right to Sue determination from the EEOC on November 13, 2020.

       9.      Ms. Johnson filed her Charge of Discrimination, Number 541-2019-00770, with

the U.S. Equal Employment Opportunity Commission (“EEOC”), for race and sex discrimination

and retaliation on February 11, 2019, and filed an Amended Charge on or about June 18, 2019.

Ms. Johnson was issued a Right to Sue determination from the EEOC on November 13, 2020.

       10.     The Complaint in this matter was timely filed within 90 days of receipt of Ms.

Douglas’ Notice of Right to Sue.

       11.     The Complaint in this matter was timely filed within 90 days of receipt of Ms.

Johnson’s Notice of Right to Sue.

       12.     Plaintiffs have met all administrative prerequisites prior to filing this action.

                                   GENERAL ALLEGATIONS

       13.     Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.




                                                  3
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 4 of 28




       14.     Hailey Douglas, an African American woman, worked for Defendant from on or

around September 3, 2018 to January 22, 2019.

       15.     Morgan Johnson, an African American, Native American, Caucasian, and Puerto

Rican woman, worked for Defendant from on or around June 28, 2018 to December 18, 2018.

       16.     Plaintiffs worked at Defendant’s restaurant located at 7739 E. Iliff Avenue in

Denver, Colorado 80231.

       17.     Upon information and belief, Defendant employs – at any given time – between

400 and 750 employees.

       18.     Upon information and belief, Defendant operates approximately 28 locations in or

around the Denver-metro area.

       19.     Plaintiffs were subjected to harassment, a hostile work environment, and were

retaliated against for reporting the discriminatory conduct.

       20.     On or around November 1, 2018, Henry Coronado (Hispanic, male) became

Defendant’s Assistant General Manager.

       21.     Once Mr. Coronado took charge, it became clear that policies and practices would

be different under his reign – women and African American employees would be frequently

disrespected and held to higher standards and expectations than other, Caucasian/Hispanic and

male employees.

Douglas Factual Allegations

       22.     On or around November 1, 2018, Mr. Coronado became Ms. Douglas’ direct

supervisor.




                                                 4
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 5 of 28




       23.     On or around November 25, 2018, Mr. Coronado instructed Ms. Douglas to

severely reduce the hours that John Collins (African American, male) was scheduled to work,

claiming that Mr. Collins “is a problem for me” because he “knows too much.”

       24.     Ms. Douglas later learned that Mr. Coronado considered Mr. Collins to be “a

problem” because Mr. Collins was aware that Mr. Coronado was actively attempting to engage in

sexual relationships with Defendant’s young, female employees.

       25.     On or about December 1, 2018, Mr. Coronado gave raises to numerous female

employees. The females he gave raises to were less experienced than Ms. Douglas; however, Ms.

Douglas later learned that those he gave raises to were listed in the “sex pact.”

       26.     On or around December 17, 2018, Defendant hosted its annual holiday party.

       27.     At the holiday party, Mr. Coronado, Jonathan Gonzalez (Manager), and Angel

Guerrera (Crew Leader) made a “sex pact,” i.e. the three male employees agreed to see which of

them could engage in sexual relationships with their 15 to 21-year-old female coworkers.

       28.     Mr. Guerrera – one of the men involved in the sex pact conversation – told Ms.

Douglas about it after the conversation.

       29.     When Mr. Guerrera told Ms. Douglas about it, she looked shocked. He responded:

“If a man finds out that a 15-year-old is willing to give it up, then something is wrong with the

man if he’s not willing to take it.”

       30.     Ms. Douglas was appalled at what was happening and, in particular, that Mr.

Coronado as a manager was attempting to prey on his young female employees.

       31.     Around the same time as she learned about the sex pact, Jocelyn Chavez (a then 15-

year-old employee) informed Ms. Douglas that she was receiving late night text messages from


                                                 5
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 6 of 28




Mr. Coronado. Ms. Chavez reported that Mr. Coronado had texted her, late at night, to ask whether

she had finished her homework, whether she had a boyfriend, and saying that he would send her

nude photographs of himself if he was more inebriated.

       32.     On or about December 18, 2018, Mr. Douglas confronted Mr. Coronado about his

inappropriate sexual harassment of Defendant’s female employees.

       33.     Shortly after Ms. Douglas confronted Mr. Coronado, he began to treat her

differently.

       34.     In December 2018, Mr. Coronado reduced Ms. Douglas’ shifts, began nitpicking

her work, and berating her.

       35.     On or about December 23, 2018, Mr. Coronado verbally reprimanded Ms. Douglas,

claiming that she left Defendant’s store in a “bad condition” after her shift because she had

forgotten to take out the trash prior to leaving. This type of conduct occurred frequently, and

Managers were usually not scolded for it.

       36.     However, regarding this occasion – shortly after Ms. Douglas confronted Mr.

Coronado about flirting with young female supervisees – Mr. Coronado wrote a spurious write-up

on December 27, 2018. Ms. Douglas first learned about this alleged write-up post-termination.

       37.     On or about December 27, 2018, Mr. Coronado wrote a Corrective Action Plan

regarding the December 23, 2018 incident. In the Corrective Action Plan, Mr. Coronado claimed

that Ms. Douglas had agreed to have her shifts reduced to three shifts per week. Contrary to what

is stated in the Corrective Action Plan, Ms. Douglas did not have a conversation with Mr.

Coronado about reducing her hours.




                                               6
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 7 of 28




       38.     On or about December 28, 2019, Ms. Douglas told Ryan Irvine (District Manager,

Caucasian/Hispanic) that – if her hours were cut in retaliation for reporting harassment – then she

intended to file a Charge of Discrimination with the EEOC.

       39.     On or about December 30, 2018, for example, Mr. Coronado yelled at Ms. Douglas:

“You don’t know how to work! You need to learn how to work! If I make a mess, it’s your job

to clean it up! Because I’m your fucking boss!”

       40.     Following the December 30, 2018 incident, Ms. Douglas called Ryan Irvine

(District Manager, Caucasian/Hispanic) to report Mr. Coronado’s conduct.

       41.     On or about January 2, 2019, Mr. Coronado, Mr. Irvine, and Ms. Douglas met to

discuss Ms. Douglas’ reported concerns.

       42.     Instead of helping address the issues Ms. Douglas had reported, Mr. Irvine informed

Ms. Douglas that Morgan Johnson (female, African American) had filed a Charge of

Discrimination with the EEOC and insisted that Ms. Douglas must provide a statement against

Ms. Johnson. Mr. Irvine implied that if Ms. Douglas did not provide a statement as requested,

then she would be terminated.

       43.     Ms. Douglas explained to Mr. Irvine that she was not working on the date of the

incident they wanted her to write a statement about – i.e. the December 17, 2018 incident between

Ms. Johnson and Ms. Coronado – and that she had not witnessed the incident.

       44.     Again, they insisted that Ms. Douglas write a statement.

       45.     Ms. Douglas wrote a statement explaining that she had not been at the Defendant’s

store that day and did not witness what occurred between Jessica Coronado and Ms. Johnson.




                                                7
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 8 of 28




       46.     Oddly, Mr. Irvine tore apart the statement Ms. Douglas had written and insisted that

she write another one.

       47.     Ultimately, Ms. Douglas wrote a second statement explaining – as instructed by

Mr. Coronado – that Ms. Johnson had agreed to cover her shift. However, Ms. Douglas added that

she was not present during the incident between Ms. Johnson and Jessica Coronado (female,

Hispanic).

       48.     Upon information and belief, other employees were likewise forced by Mr. Irvine

and/or Mr. Coronado to write statements for the EEOC.

       49.     Mr. Irvine’s failure to address her reported concerns about Mr. Coronado’s sexual

harassment of Defendant’s employees – and his insistence that Ms. Douglas write a statement

about Ms. Johnson – further concerned Ms. Douglas.

       50.     On or about January 2, 2019, Ms. Douglas called Dora Simonds (Director of

Operations) to report the discrimination and retaliation, along with Defendant’s attempt to interfere

with the EEOC’s investigation by forcing employees to write statements.

       51.     On or about January 9, 2019, Ms. Douglas was issued another spurious write-up,

purportedly for locking a bathroom. Ms. Douglas first learned about this alleged write-up post-

termination.

       52.     On or about January 17, 2019, Mr. Coronado called Ms. Douglas and asked her to

cover his shift for him, claiming that he was too inebriated to go into work. Ms. Douglas covered

Mr. Coronado’s shift as requested.




                                                 8
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 9 of 28




       53.     On or about January 21, 2019, Mr. Coronado informed Ms. Douglas that he had put

in a request to transfer her to a different store. Likewise, Ms. Douglas learned that January 22,

2019 was the last day that Defendant had included her on the work schedule.

       54.     Beginning on or about January 22, 2019, Defendant had completely removed Ms.

Douglas from the work schedule in an act of retaliation.

       55.     On or about January 22, 2019, Ms. Douglas contacted Mr. Irvine to ask which store

she was going to be transferred to. Mr. Irvine informed her that Mr. Coronado had not put in a

transfer request.

       56.     On or about January 22, 2019, Ms. Douglas called Ms. Simonds to report that Mr.

Coronado had discriminated against her based on her sex and/or race and had retaliated against her

for reporting that he was sexually harassing Defendant’s young employees.              Ms. Simonds

responded that all she had time to worry about was the business she was running.

       57.     On or about January 22, 2019, Ms. Douglas asked Mr. Coronado if she could leave

early – around 9:30 pm – due to a daycare problem. Mr. Coronado said yes.

       58.     To confirm, and knowing that Mr. Coronado was upset with her about confronting

him for flirting with young supervisees, Ms. Douglas sent a text message to Mr. Irvine stating:

“Henry authorized me to leave early due to the babysitter issue… Just letting you know so

tomorrow he[’s] not saying I just walked out…”

       59.     On or about January 23, 2019, Mr. Coronado executed another Corrective Action

Plan, alleging that on January 22, 2019, Ms. Douglas left her shift early without permission. Again,

Ms. Douglas did not learn of the Corrective Action Plan until after her termination.




                                                 9
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 10 of 28




        60.    Between January 24 and 26, 2019, Ms. Douglas called Mr. Coronado to ask about

when she was next scheduled. At this time, Mr. Coronado said: “You are not going to be on the

schedule for the next week because of the transfer.”

        61.    According to the Defendant, Ms. Douglas was terminated on or about January 25,

2019.

        62.    In or around early February 2019, Ms. Douglas learned that she was terminated

from a then-manager (Jesse Adams, Caucasian/Hispanic) who had been assigned her shifts.

        63.    Thus, Ms. Douglas was terminated in retaliation for reporting sexual harassment

and/or because of her race.

        64.    On or about February 2019, Ms. Simonds called Ms. Douglas to reiterate that she

was terminated and to inform her that she could try to file for unemployment benefits.

        65.    On information and belief, upon termination, Ms. Douglas was replaced by Jesse

Adams (Hispanic/Caucasian).

Johnson Factual Allegations

        66.    Ms. Johnson began working for Defendant on or about June 28, 2018.

        67.    In or around July 2018, Mr. Edwards told Ms. Johnson that she was promoted to

Assistant Manager.     However, he failed to appropriately document her promotion in the

Defendant’s computer system.

        68.    On or about August 28, 2018, Ms. Johnson was physically assaulted in the

Defendant’s parking lot by Mary (last name unknown, Hispanic, Store Manager).

        69.    Ms. Johnson promptly reported the assault to Mr. Irvine, who reported it to Dora

Simonds (Director of Operations).


                                               10
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 11 of 28




       70.      To Ms. Johnson’s knowledge, nothing was done to investigate the matter or to

reprimand Mary.

       71.      On or about November 1, 2018, Mr. Coronado (Hispanic) replaced Duvolus

Edwards (African American) as Assistant General Manager.

       72.      Shortly after Mr. Coronado took charge, he began flirting with his young female

employees, with whom he hoped to engage in sexual relationships.

       73.      On or about November 13, 2018, Mr. Coronado put Ms. Johnson into the

Defendant’s computer system as an Assistant Manager, as Mr. Edwards had already promoted her

to Assistant Manager but had failed to appropriately document the promotion.

       74.      However, shortly after, in November 2018, while Ms. Johnson was on a pre-

approved vacation, Mr. Coronado promoted Julia Moreno (Hispanic) to the position of Assistant

Manager. While Ms. Johnson was away, Mr. Coronado informed Ms. Douglas that he was

demoting Ms. Johnson so that he could fill the position with Ms. Moreno. Ms. Douglas exclaimed

that she thought it was inappropriate to demote Ms. Johnson – she had done nothing wrong.

       a. Upon information and belief, Mr. Coronado promoted Ms. Moreno to the position of

             Assistant Manager so could have better access to try to flirt with his young supervisee.

       b. However, shortly after Ms. Johnson returned from vacation, he allowed Ms. Johnson

             to remain in her role as an Assistant Manager and instead transitioned Ms. Moreno to

             a position as “Drink Manager.”

       c. Upon information and belief, shortly after promoting Ms. Moreno to Drink Manager,

             Mr. Coronado began to flirt with Ms. Moreno’s younger sister, America Moreno

             (Hispanic), who was then 15 years old.


                                                 11
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 12 of 28




       d. However, Mr. Coronado’s infatuation with Julia Moreno soon seemed to end.

       e. In or around November or December 2018, Mr. Coronado instructed Ms. Douglas to

             reduce Julia Moreno’s hours to approximately one to two days a week, so that Julia

             Moreno would feel forced to resign.

       75.      On or about November 16, 2018, Ms. Johnson witnessed a customer yelling at a

coworker, Delray Davis (African American), and calling Mr. Davis a “nigger.”

       76.      Ms. Johnson reported the incident to Mr. Coronado, and her concerns that it was

racially motivated.

       77.      Instead of heeding Ms. Johnson’s concerns, Mr. Coronado informed Ms. Johnson

that Mr. Davis had “picked a fight” with a customer and “needed to be fired.”

       78.      Despite the fact that Ms. Johnson was one of the only witnesses to the incident, the

Defendant did not interview her or take a statement from her about the incident.

       79.      On or about November 17, 2018, Mr. Coronado asked to speak to Ms. Johnson

because the customer who had called Mr. Davis a “nigger” had, allegedly, left a negative review

about Defendant.

       80.      When Ms. Johnson spoke with Mr. Coronado, he instructed her to fire Mr. Davis.

Following this incident, Ms. Johnson spoke with Mr. Davis about Mr. Coronado’s instruction to

terminate him. When she did, Mr. Davis said: “Don’t worry about it, I quit.”

       81.      On or about November 28, 2018, Mr. Coronado sent Ms. Johnson a string of text

messages between 3:41 a.m. and 4:22 a.m., including “Something went wrong, fix it pls;” “Idk,u

got my green light.terminate;” “Just do ur law,fire anyone;” and “I’ll back you up.”




                                                   12
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 13 of 28




       82.      On or about December 6, 2018, Ms. Johnson instructed Silvino Chavez Moreno

(Hispanic) to take a break, as she had been instructed to do by Mr. Coronado. Mr. Moreno refused.

Again, Ms. Johnson instructed Mr. Moreno to take the requisite break. In response, Mr. Moreno

cursed at Ms. Johnson, then stormed out of the store and did not return to work for the day.

       83.      Because Mr. Moreno did not return to work that day, Ms. Johnson reported his

conduct to Mr. Coronado and asked whether Mr. Moreno should be terminated or reprimanded.

Mr. Coronado insisted that Mr. Moreno would not be terminated.

       84.      Upon information and belief, Mr. Moreno was not reprimanded or disciplined for

leaving early without permission.

       85.      On or about December 10, 2018, Ms. Johnson received a string of strange text

messages from Mr. Coronado, during nonworking hours, and in which he seemed intoxicated. The

following are a string of erratic text messages Mr. Coronado sent Ms. Johnson between 10:42 p.m.

and 11:18 p.m. on or about December 10, 2018:

       (a) Johnson: So did you get it?? [By this, Ms. Johnson was asking about the amount a

             carhop was expected to deliver to the safe].

       (b) Coronado: Not yet Morgan my best mgr,I still got plans for u,just wait and change the

             culture

       (c) Coronado: I’m sorry if I’m failing u,

       (d) Coronado: Hey 385

       (e) Johnson: Your not failing me you just have me thinking you don’t want me to work for

             you.




                                                 13
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 14 of 28




       (f) Coronado: I do Morgan,I’m just doing changes to see who the problem is,I miss u

             Morgan,don’t give up,I won’t yet

       (g) Coronado: But I got to show ya who the problem is

       (h) Coronado: That’s what I want u to see,IM THE FUCKING BOSS

       (i) Johnson: ??? I know. ?? Okay

       (j) Coronado: Remember the store is not running how I want 2guest what?me that’s

             WHOOOOO

       (k) Coronado: Hey I’m sorry

       86.      On or about December 13, 2018, Ms. Johnson told Mr. Coronado that she did not

like how he was treating her. By this, she meant that he was harassing her and treating her

differently than other employees because of her race and/or gender.

       87.      Shortly after standing up to Mr. Coronado for harassing her, Mr. Coronado

began to treat Ms. Johnson differently.

       88.      Mr. Coronado’s treatment of Ms. Johnson steadily worsened following her report.

For example, Mr. Coronado walked away when Ms. Johnson was speaking to him; Mr. Coronado

sent Ms. Johnson home from work early more frequently; and Mr. Coronado was less responsive

than usual to Ms. Johnson’s text messages.

       89.      On or about December 17, 2018, Ms. Johnson agreed to cover a shift for her

coworker, Ms. Douglas.

       90.      During the December 17, 2018 shift, Ms. Johnson took food temperatures for the

Assistant Manager on-duty, Jonathan Gonzalez (Hispanic).        When she finished taking the

temperatures, she placed the logbook near Mr. Gonzalez.


                                                14
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 15 of 28




         91.   Jessica Coronado (Hispanic, and the sister of Assistant General Manager, Henry

Coronado) frequently seemed to be angry with Ms. Johnson and, in this instance, Ms. Coronado

was upset with where Ms. Johnson had placed the logbook.

         92.   Ms. Coronado yelled at Ms. Johnson, called her “stupid” and threw the logbook at

her.

         93.   Ms. Johnson walked into the bathroom and took a few moments to clear her head

after Ms. Coronado’s outburst. When Ms. Johnson returned from the bathroom, Ms. Coronado

continued to yell at her.

         94.   At approximately 2:31 p.m. on December 17, 2018, Ms. Johnson sent a text

message to Mr. Coronado asking when he was arriving so that she could leave.

         95.   To escape further abuse, Ms. Johnson asked Mr. Gonzalez – who was then Ms.

Johnson’s supervisor – if she could leave early. Mr. Gonzalez consented, and Ms. Johnson left

early.

         96.   Later that same day, December 17, 2018, Ms. Johnson went to the Defendant’s

annual holiday party. Ms. Johnson noticed at the party that employees seemed to largely avoid

speaking to her and her husband. She later learned that the awkward tone at the holiday party was

related to a “sex pact” that Mr. Coronado and others had agreed to at the holiday party.

         97.   Ms. Johnson later learned that, at the holiday party, Mr. Coronado, Mr. Gonzalez,

and Angel Guerrera (Crew Leader, Hispanic) made a “sex pact,” i.e. the three male employees

agreed to compete to see who could engage in sexual relationships with their 15 to 21-year-old

female coworkers.




                                                15
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 16 of 28




       98.      In the “sex pact,” Mr. Coronado, Mr. Gonzalez, and Mr. Guerrera agreed to try to

have sexual intercourse with the following employees:

       (a) America Moreno (then approximately 15 years old);

       (b) Jocelyn Chavez (then approximately 17 years old);

       (c) Janessa Robinson (then approximately 15 years old);

       (d) Julia Moreno (then approximately 19 years old); and

       (e) Morgan Johnson (then 21 years old).

       99.      Soon after Mr. Coronado sexualized Ms. Johnson by including her in the “sex pact”

list, he decided to terminate her.

       100.     On December 18, 2018, Mr. Coronado started a rumor that Ms. Johnson had walked

out of her shift without permission the prior day.

       101.     In the morning on December 18, 2018, Mr. Coronado informed Ms. Johnson that

she was terminated, allegedly for walking out of her shift early without a manager’s permission.

       102.     On December 18, 2018, Ms. Johnson and Mr. Gonzalez had the following text

message conversation, clarifying that Mr. Gonzalez had given Ms. Johnson permission to leave:

       a. Johnson: Be honest with me, I won’t get mad. I just wanna know if you really said I

             walked out on your shift?

       b. Gonzalez: All I said was that you told me you was leaving and I said ok[.]

       103.     On information and belief, upon termination, Ms. Johnson was replaced by Julia

Moreno (Hispanic).

       104.     Jesse Adams (Caucasian) specifically informed Ms. Douglas that he and Jonathan

Gonzalez (Hispanic) were hired to replace Ms. Douglas and Mr. Johnson.


                                                16
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 17 of 28




       105.    Following her termination, Ms. Johnson again tried to report the unlawful treatment

and termination to Ms. Simonds. Ms. Simonds responded by saying that she did not have time to

deal with it, was only now investigating because of the unemployment claim, and blamed Ms.

Johnson for the reported incident with Mary. Excerpts of what Ms. Simonds stated are as follows:

       (a) “I run a company; I don’t have any of time for this nonsense.”

       (b) “The only reason why I’m investigating now is because I have an unemployment claim

           from your side.”

       (c) “I cannot stop you from having a fight with Mary in the middle of my parking lot. . . .

           I cannot stop anybody from doing anything they want.”

       (d) “It is the way it is.”

Additional Factual Allegations

       106.    Numerous African American employees were terminated or forced to resign from

working for Defendant and were replaced with less-experienced Hispanic employees.             For

example: John Collins, Delray Davis, and Monica (last name unknown) (all African American

employees) were terminated or forced to resign, and were replaced by Jesse Adams, Jonathan

Gonzalez, Jocelyn Chavez, Silvino Chavez Moreno, Patricia (last name unknown), and Jessica

Coronado (all Caucasian and/or Hispanic employees).

       107.    Policies and rules were not applied equally to African American and Hispanic

employees. The following are a few, but not an inclusive list of, examples:

       (a) Hispanic and/or Caucasian employees were allowed to have free ice cream, while

           African American employees were denied same.




                                               17
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 18 of 28




       (b) Ms. Johnson was allegedly terminated for walking out on a shift, even though she

             received permission from her Manager on duty prior to leaving early. On the other

             hand, Silvino Chavez Moreno (male, Hispanic) left a shift early, and without

             permission, a few weeks prior to Ms. Johnson’s termination. When Mr. Moreno left

             his shift early, Ms. Johnson was the Assistant Manager on duty. Thus, she issued him

             a write-up for leaving a shift early without permission. When Ms. Johnson informed

             Mr. Coronado, Mr. Coronado tore up Mr. Moreno’s write-up. Thus, despite leaving

             his shift early, and without permission, Mr. Moreno was not reprimanded.

       108.     Upon information and belief, John Collins (African American) witnessed the

following:

       (a) On numerous occasions, Mr. Coronado, Jonathan Gonzalez, and Jesse Adams mocked

             Mr. Collins for having dreadlocks. They made comments such as: “Your hair is dirty;”

             “It looks like worms;” and “Your hair is so unprofessional.”

       (b) Mr. Coronado yelled at Mr. Collins for using a large cup for his free shift drinks,

             insisting that he use a small cup. However, Matthew Crud (Caucasian) used a large

             cup for free shift drinks and, despite Mr. Coronado witnessing this, Mr. Crud was not

             scolded.

       (c) On numerous occasions, Mr. Collins witnessed Mr. Coronado behaving inappropriately

             with Morgan Johnson. For example, when Ms. Johnson was doing work on the

             computer, Mr. Coronado would stand behind her, inappropriately close and peering

             over her shoulder. Mr. Coronado’s flirtation with Ms. Johnson was so obvious that

             coworkers made jokes about it.


                                                 18
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 19 of 28




       (d) Towards the end of Ms. Johnson’s employment, Mr. Collins witnessed Mr. Coronado’s

           conduct towards Ms. Johnson change from flirtatious to easily angered.

       (e) Mr. Collins witnessed Mr. Coronado treat Hailey Douglas with obvious disdain. For

           example, when Victor (last name unknown, Hispanic) threatened to walk off of a shift,

           Ms. Douglas told Victor that if he left, he could not comeback. The following day, Mr.

           Coronado scolded Ms. Douglas for this, despite the fact that it was within her job duties

           as a Store Manager to terminate employees.         On another occasion, Mr. Collins

           witnessed Mr. Coronado angrily crossing Ms. Douglas’ name off of the schedule.

       (f) On or about December 21, 2018, Mr. Coronado loudly berated Mr. Collins for allegedly

           making a drink incorrectly. Mr. Collins responded that he did not like how Mr.

           Coronado was treating him. In response, Mr. Coronado stated: “That’s why you don’t

           hire black people.”

       (g) On numerous occasions, Mr. Collins told Ryan Irvine and Dora Simonds that he was

           being discriminated against based on race. His reports were largely ignored. Instead,

           Ms. Simonds stated to Mr. Collins: “If you don’t want to work here, then quit. It’s

           Henry’s store and he’s going to run it how he wants to run it. If you don’t want to be

           here then don’t.”

                              FIRST CLAIM FOR RELIEF
 Discrimination and Harassment Based on Race and/or Sex in Violation of Title VII of the
             Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”)

       109.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       110.    Plaintiffs are “employees” as defined in 42 U.S.C. § 2000e(f).


                                                19
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 20 of 28




       111.    Defendant is an “employer” as defined in 42 U.S.C. §§ 2000e(b).

       112.    Title VII prohibits discrimination based on race and/or sex in employment.

       113.    Based on the above-described acts, practices, and omissions, Defendant engaged in

unlawful discrimination under Title VII based on Plaintiffs’ race and/or sex.

       114.    Defendant’s harassment of Plaintiffs was aimed at Plaintiffs because of their race

and/or sex, resulting in adverse impacts to the terms and conditions of Plaintiffs’ employment and

further subjecting Plaintiffs to harassment and a hostile work environment.

       115.    Defendant’s conduct was sufficiently severe or pervasive that a reasonable person

in Plaintiffs’ positions would find Plaintiffs’ work environments to be hostile or abusive.

       116.    At the time the above-described conduct occurred and as a result of such conduct,

Plaintiffs believed their work environment to be hostile or abusive.

       117.    Defendant knew or should have known of the abusive conduct and failed to take

prompt, remedial action to stop its conduct.

       118.    As such, Defendant violated 42 U.S.C. § 2000e-2(a) and discriminated against

Plaintiffs by not only subjecting them to sufficiently severe or pervasive harassment based on their

race and/or sex so as to alter the conditions and terms of Plaintiffs’ employment, but also by failing

to act and condoning or tolerating such harassment, subjecting Plaintiffs to less favorable terms

and conditions of employment by imposing heightened and/or disproportionate expectations and

demands on Plaintiffs.

       119.    The reasons that Defendant submits for changing the terms and conditions of

Plaintiffs’ employment and terminating them, if any, are false and pretext for unlawful

discrimination.


                                                 20
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 21 of 28




       120.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless indifference to Plaintiffs’

equal rights under law, thereby necessitating the imposition of exemplary damages.

       121.    As a result of Defendant’s above-described conduct, Plaintiffs have suffered loss

of income, emotional pain and suffering, embarrassment, and inconvenience, and they are entitled

to general and special damages, and economic damages including front and back pay. Plaintiffs

are also entitled to and seek their attorneys’ fees and costs as permitted by law.

                               SECOND CLAIM FOR RELIEF
                Retaliation in Violation of Title VII, 42 U.S.C. § 2000e, et seq.

       122.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       123.    Plaintiffs engaged in activity protected by Title VII including, but not limited to,

the following examples: when Ms. Johnson reported the racially-motivated customer conduct to

Mr. Coronado; when Ms. Johnson reported that she did not like how Mr. Coronado was treating

her when he sent erratic and abusive texts throughout the night; when Ms. Johnson reported Ms.

Coronado’s assault; when Ms. Douglas confronted Mr. Coronado about sexually harassing his

subordinates; and when Ms. Douglas reported Mr. Coronado’s discriminatory and unlawful

conduct to Ryan Irvine and Dora Simonds.

       124.    Defendant subjected Plaintiffs to less favorable terms, conditions, and privileges of

employment because they reported race and/or sex-based harassment to Defendant.

       125.    Plaintiffs’ opposition and complaints regarding Defendant’s illegal practices were

protected activities within the meaning of Title VII.



                                                 21
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 22 of 28




        126.    Defendant unlawfully retaliated against Plaintiffs in the terms and conditions of

their employment and subjected Plaintiffs to further harassment because they engaged in the

above-described statutorily-protected activities. For example, Defendant, among other things,

subjected Plaintiffs to altered terms and conditions of employment when Defendant reduced Ms.

Douglas’ hours following her reports of discrimination. Likewise, Defendant unlawfully retaliated

against Plaintiffs by terminating them because they engaged in statutorily-protected activities.

        127.    A causal connection exists between Plaintiffs’ protected activities and Defendant’s

unlawful retaliation.

        128.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

willfully, wantonly, and/or with malice or with the conscious and/or reckless indifference to

Plaintiffs’ equal rights under law, thereby necessitating the imposition of exemplary damages.

        129.    As a result of Defendant’s retaliatory conduct, Plaintiffs have suffered loss of

income, emotional pain and suffering, embarrassment and inconvenience, and they are entitled to

general and special damages, and economic damages including front and back pay. Plaintiffs are

also entitled to and seek their attorneys’ fees and costs pursuant to 42 U.S.C. § 2000e-5(k).

                             THIRD CLAIM FOR RELIEF
 Discrimination and Harassment Based on Race, Ancestry, Ethnicity, Ethnic Traits, and/or
  National Origin in Violation of the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section
                                           1981”)

        130.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

        131.    Section 1981 prohibits discrimination in the making and enforcement of contracts

and is designed to include a remedy against discrimination in employment on the basis of race,

ancestry, ethnicity, ethnic traits, and/or national origin.

                                                   22
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 23 of 28




        132.    Under Section 1981, all persons have the same right to make and enforce contracts

and to enjoy full and equal benefit of all laws.

        133.    Employment contracts are among those contracts protected by Section 1981.

        134.    Defendant entered into contracts with Plaintiffs that are subject to Section 1981.

        135.    Plaintiffs were treated differently by Defendant than similarly-situated employees

who did not have Plaintiffs’ race, ancestry, ethnicity, ethnic traits, and/or national origin.

        136.    Plaintiffs were denied full and equal benefit of all laws based on their race, ancestry,

ethnicity, ethnic traits, and/or national origin unlike similarly situated employees who did not have

Plaintiffs’ race, ancestry, ethnicity, ethnic traits, and/or national origin.

        137.    Based on the above-described acts, practices, and omissions, Defendant engaged in

unlawful discrimination under Section 1981 based on Plaintiffs’ race, ancestry, ethnicity, ethnic

traits, and/or national origin.

        138.    Defendant’s harassment of Plaintiffs was aimed at Plaintiffs because of their race,

ancestry, ethnicity, ethnic traits, and/or national origin, resulting in adverse impacts to the terms

and conditions of Plaintiffs’ employment and further subjecting Plaintiffs to harassment and a

hostile work environment.

        139.    At the time the above-described conduct occurred and as a result of such conduct,

Plaintiffs believed their work environment to be hostile or abusive.

        140.    Defendant knew or should have known of the abusive conduct and failed to take

prompt, remedial action to stop its conduct.

        141.    As such, Defendant violated 42 U.S.C. § 1981 and discriminated against Plaintiffs

by denying them full and equal benefit of all laws, subjecting them to sufficiently severe or


                                                   23
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 24 of 28




pervasive harassment based on their race, ancestry, ethnicity, ethnic traits, and/or national origin

so as to alter the conditions and terms of Plaintiffs’ employment, and by failing to act and

condoning or tolerating such harassment, subjecting Plaintiffs to less favorable terms and

conditions of employment by imposing heightened and/or disproportionate expectations and

demands on Plaintiffs, and ultimately terminating Plaintiffs.

       142.    The reasons that Defendant submits for changing the terms and conditions of

Plaintiffs’ employment and terminating them, if any, are false and pretext for unlawful

discrimination.

       143.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

intentionally or in face of a perceived risk that its decisions would violate federal law, thereby

necessitating the imposition of punitive damages.

       144.    As a result of Defendant’s above-described conduct, Plaintiffs have suffered loss

of income, emotional pain and suffering, embarrassment and inconvenience, and they are entitled

to general and special damages, and economic damages including front and back pay. Plaintiffs

are also entitled to and seek their attorneys’ fees and costs (including expert witness costs) pursuant

to 42 U.S.C. § 1988(b) and (c).

                               FOURTH CLAIM FOR RELIEF
                             Retaliation in Violation of Section 1981

       145.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       146.    Plaintiffs engaged in activity protected by Section 1981 when they reported

Defendant’s unlawful and discriminatory practices.



                                                  24
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 25 of 28




       147.    Defendant subjected Plaintiffs to less favorable terms, conditions, and privileges of

employment – and terminated Plaintiffs – because they reported race, ancestry, ethnicity, ethnic

traits, and/or national origin-based harassment to Defendant.

       148.    Plaintiffs’ opposition and complaints regarding Defendant’s illegal practices were

protected activities within the meaning of Section 1981.

       149.    Defendant unlawfully retaliated against Plaintiffs in the terms and conditions of

their employment and subjected Plaintiffs to further harassment because they engaged in the

above-described statutorily-protected activities. For example, Defendant, among other things,

subjected Plaintiffs to altered terms and conditions of employment when Defendant reduced Ms.

Douglas’ hours after she reported the discrimination and when Defendant terminated Plaintiffs.

Defendant further failed and refused to take corrective action that would prevent Plaintiffs from

being subjected to further harassment, and instead terminated Plaintiffs.

       150.    A causal connection exists between Plaintiffs’ protected activities and Defendant’s

unlawful retaliation.

       151.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

intentionally or in face of a perceived risk that its decisions would violate federal law, thereby

necessitating the imposition of punitive damages.

       152.    As a result of Defendant’s retaliatory conduct, Plaintiffs have suffered loss of

income, emotional pain and suffering, embarrassment and inconvenience, and they are entitled to

general and special damages, and economic damages including front and back pay. Plaintiffs are

also entitled to and seeks their attorneys’ fees and costs (including expert witness costs) pursuant

to 42 U.S.C. § 1988(b) and (c).


                                                25
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 26 of 28




                             FIFTH CLAIM FOR RELIEF
 Discrimination Based on Race and/or Sex in Violation of the Colorado Anti-Discrimination
                        Act, C.R.S. § 24-34-301, et seq. (“CADA”)

       153.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       154.    Defendant subjected Plaintiffs to less favorable terms and conditions of their

employment based on their race and/or sex, including but not limited to, by: subjecting them to

sufficiently severe or pervasive harassment based on their race and/or sex so as to alter the

conditions and terms of their employment; condoning or tolerating such harassment and failing to

act to protect Plaintiffs after they reported the same; retaliating against Plaintiffs and subjecting

them to less favorable terms and conditions of employment by reducing their work hours, and

terminating Plaintiffs.

       155.    Plaintiffs registered numerous complaints regarding the race and/or sex harassment

and the hostile work environment with their supervisors. Plaintiffs were retaliated against for

reporting the issues.

       156.    Defendant’s above-described conduct constituted discrimination based on

Plaintiffs’ race and/or sex in violation of CADA.

       157.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless indifference to Plaintiffs’

equal rights under law, thereby necessitating the imposition of exemplary damages.

       158.    As a direct and proximate result of Defendant’s actions, Plaintiffs have suffered

damages, including lost wages and benefits, emotional pain and suffering, embarrassment, and




                                                 26
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 27 of 28




inconvenience and they are entitled to such general and special damages, economic damages,

punitive damages, and attorneys’ fees as permitted by law.

                                 SIXTH CLAIM FOR RELIEF
                                Retaliation in Violation of CADA
       159.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

and separately stated herein.

       160.    Plaintiffs participated in statutorily protected activity by opposing unlawful

practices under CADA, including discrimination and harassment based on Plaintiffs’ race and/or

sex.

       161.    As a result of Plaintiffs’ protected opposition to discrimination and harassment,

Defendant retaliated against them by subjecting them to less favorable terms and conditions of

employment as described in this Complaint.

       162.    In unlawfully discriminating and retaliating against Plaintiffs, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless indifference to Plaintiffs’

equal rights under law, thereby necessitating the imposition of exemplary damages.

       163.    As a direct and proximate cause of Defendant’s above-described conduct, Plaintiffs

have suffered damages, including lost wages and benefits, emotional pain and suffering,

embarrassment, and inconvenience, and they are entitled to such general and special damages,

economic damages, punitive damages, and attorneys’ fees and costs as permitted by law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their favor

against Defendant and order the following relief as allowed by law:




                                                 27
Case 1:21-cv-00425-NRN Document 1 Filed 02/11/21 USDC Colorado Page 28 of 28




          A.      Compensatory damages, including but not limited to those for emotional distress,

inconvenience, mental anguish, and loss of enjoyment of life;

          B.      Back pay and benefits;

          C.      Front pay and benefits;

          D.      Punitive damages and exemplary damages, as permitted by law;

          E.      Attorneys’ fees and costs of this action (including expert witness fees), as permitted

by law;

          F.      Pre-judgment and post-judgment interest at the highest lawful rate; and

          G.      Such further relief as the Court deems just and proper.

                                        JURY TRIAL DEMAND

          Plaintiffs respectfully request a trial by jury on all issues so triable.

          Respectfully submitted this 11th day of February 2021.



                                            HKM EMPLOYMENT ATTORNEYS LLP


                                            By: s/ Jesse K. Fishman
                                                Jesse K. Fishman (44807)
                                                Claire E. Hunter (39504)
                                                HKM Employment Attorneys LLP
                                                730 17th Street, Suite 750
                                                Denver, Colorado 80202
                                                Telephone: (720) 668-8989
                                                jfishman@hkm.com
                                                chunter@hkm.com
                                                Attorneys for Plaintiffs Hailey Douglas
                                                and Morgan Johnson




                                                     28
